Mr. Justice Ramsay delivered the opinion of the court. Louisa Hastinsek brought suit against appellant, a fraternal benefit association, upon a certificate issued to Stephen Hastinsek in which said Louisa Hastinsek was the beneficiary. After commencement of the suit the said beneficiary died and Cecelia Hastinsek, as administratrix, was substituted as plaintiff. A verdict was returned in favor of appellee. Judgment in favor of appellee was rendered in the sum of $680.70, and appellant appealed. Upon the trial the defense set' np by appellant was that the assured committed suicide and that by the terms of the certificate such suicide rendered such certificate null and void and' no recovery could be had. We have made a careful examination of all the evidence and from the competent evidence have no doubt that Stephen Mastinsek came to his death by suicide. No rational conclusion can be drawn from a consideration of such competent evidence other than that of suicide and in that regard the verdict was unwarranted and should have been set aside. The judgment is reversed and the cause remanded. Reversed and remanded.